i          i      i                                                                i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00099-CV

                           Angel BERNAL-BELL and Maria Sonia Bernal,
                                         Appellants

                                                  v.

 SAXON MORTGAGE SERVICES, INC., Deutsche Bank National Trust Company, Morgan
Stanley ABS Capital 1 Inc. Trust 2007-NC3 and Shine Bright Acquisitions, L.L.C.,
                                         Appellees

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 09-1632-CV
                            Honorable W. C. Kirkendall, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 18, 2010

AFFIRMED

           Angel Bernal-Bell and Maria Sonia Bernal appeal the order denying their application for a

temporary injunction. We affirm.

                                          BACKGROUND

           In 2006, the Bernals purchased a home with a down payment of $190,035.99 in cash, and

executed a note to Kingston Mortgage in the amount of $64,185.00. The note was secured by a deed
                                                                                      04-10-00099-CV



of trust, and the loan was serviced by New Century Mortgage. Some time before January 2009, the

note was sold to Deutsche Bank National Trust Company, as trustee for Morgan Stanley ABS

Capital 1 Inc. Trust 2007-NC3 (“Deutsche Bank”), and the servicing was transferred to Saxon

Mortgage Services, Inc. (“Saxon”).

       The Bernals fell behind on their mortgage payments, and Saxon, through its attorneys, sent

notice of default to the Bernals by letter dated January 26, 2009. The notice identified Duetsche

Bank as the Mortgagee, and the default amount as $2,195.06. Mrs. Bernal testified that upon

receiving the letter she contacted Saxon and explained that her husband had been in an accident,

which prevented him from working and from making their mortgage payments. Saxon sent the

Bernals a letter requesting information related to their hardship and inability to pay the mortgage.

Mrs. Bernal testified she believed Saxon was working with her to modify the mortgage payments

and prevent a foreclosure.

       In the meantime, Deutsche Bank sent the Bernals two notices of acceleration. One was dated

May 27, 2009, and the second was dated June 1, 2009, and both were signed by Carolyn A. Taylor,

as substitute trustee. Each notice included a notice of substitute trustee’s sale that was marked:

“EXECUTED in multiple originals on June 15, 2009,” and signed by “Carolyn A. Taylor, Substitute

Trustee.” However, Taylor was not appointed as a substitute trustee until June 10, 2009. The notice

of substitute trustee’s sale stated the foreclosure sale would occur on July 7, 2009. Shine Bright

Acquisitions, L.L.C. purchased the property for $68,352.19 at the foreclosure sale.

       The Bernals filed suit alleging, among other causes of action, a wrongful foreclosure claim.

The Bernals also sought a temporary injunction to prevent eviction during the pendency of this

lawsuit. The trial court denied the application for temporary injunction and found:


                                                 -2-
                                                                                       04-10-00099-CV



       1. The Court finds that a gross disparity exists between the bid price and the fair
       market value of the property.

       2. The Court further finds that the plaintiffs have been unable to plead or prove any
       irregularity in the conduct of the foreclosure sale, and the Court on its own review
       has been unable to find any irregularity.

       3. The Court further finds that the actions of the substitute trustee have been ratified
       by her appointment.

       4. The Court finds that the plaintiffs’ application for a temporary injunction should
       be DENIED.

The Bernals appeal the trial court’s order denying them injunctive relief.

                                          DISCUSSION

       To obtain a temporary injunction, the applicant must plead and prove three specific elements:

(1) a cause of action against the defendant; (2) a probable right to the relief sought; and (3) a

probable, imminent, and irreparable injury in the interim. Butnaru v. Ford Motor Co., 84 S.W.3d
198, 204 (Tex. 2002). The decision to grant or deny a temporary injunction is within the sound

discretion of the trial court. Id. We reverse an order denying injunctive relief only when the trial

court abuses its discretion. Id. The test for abuse of discretion is whether the court acted without

reference to any guiding rules or principles. Low v. Henry, 221 S.W.3d 609, 619-20 (Tex. 2007).

       The Bernals contend that Taylor had no actual authority to accelerate the note and send the

statutory notices until June 10, 2009. They argue this was an irregularity in the foreclosure sale,

which when coupled with the inadequate consideration, rendered the sale void.

        To void a foreclosure sale because of inadequate consideration, there must be evidence there

was an irregularity in the sale. Am. Sav. & Loan Ass’n v. Musick, 531 S.W.2d 581, 587 (Tex. 1975);

Powell v. Stacy, 117 S.W.3d 70, 75 (Tex. App.—Fort Worth 2003, no pet.); Sanders v. Shelton, 970



                                                 -3-
                                                                                      04-10-00099-CV



S.W.2d 721, 726 (Tex. App.—Austin 1998, pet. denied). The irregularity must have caused or

contributed to the grossly inadequate sale price. Musick, 531 S.W.2d at 587; Powell, 117 S.W.3d

at 75; Sanders, 970 S.W.2d at 726. The threshold issue is whether there were any irregularities in

the sale of the Bernals’ home. Powell, 117 S.W.3d at 75; Charter Nat’l Bank-Houston v. Stevens,

781 S.W.2d 368, 372 (Tex. App.—Houston [14th Dist.] 1989, writ denied).

       As a general rule a substitute trustee has no power to act prior to her appointment. Univ. Sav.

Ass’n v. Springwoods Shopping Ctr, 644 S.W.2d 705, 706 (Tex. 1982); Slaughter v. Qualls, 139
Tex. 340, 162 S.W.2d 671, 675 (1942). However, a trustee’s actions after she is appointed ratify and

affirm prior acts. See Chandler v. Guar. Mortgage Co., 89 S.W.2d 250, 254 (Tex. App.—San

Antonio 1935, no writ); Wilson v. Armstrong, 236 S.W. 755, 760 (Tex. Civ. App.—Beaumont 1921,

no writ)(on rehearing). In Wilson, the deed of trust imposed a duty on the substitute trustee to give

notice of sale and post the notices. Wilson, 236 S.W. at 760. However, the trustee signed and posted

the notices before he was appointed. Id. The court stated:

       The signing and posting of notices of sale are ministerial acts, and do not involve the
       exercise of discretion. Whether [the trustee] signed the notices of sale before he was
       formally designated as substitute trustee or after his designation, at the time when he
       posted them, as required by the deed of trust, and by his act in posting them, he
       ratified and affirmed his prior act of signing the notices, and recognized it as his
       present act, as of date of posting, as fully as if he had erased his signature from the
       notices and re-signed them. To hold otherwise would require a substitute trustee, who
       had signed notices of sale prior to his formal designation as such substitute trustee,
       to do the foolish thing of erasing his name from the notices of sale and re-signing
       them.

Id.




                                                 -4-
                                                                                                       04-10-00099-CV



          In Chandler, the notice of sale was published by the substitute trustee ten days before the

original trustee refused to act and the substitute was appointed. Id. Relying on Wilson, this court

stated:

          In that state of facts, the presumption will be indulged that the posting of notice was
          made by the substitute trustee after his appointment. Moreover, even if his
          appointment was made after posting the notices, his subsequent acts under the
          appointment had the effect of ratifying and affirming his prior acts as substitute
          trustee.

Id.

          Taylor sent notices of acceleration and of the substitute trustee’s sale on May 27 and June

1, 2009. The notices of the substitute trustee’s sale were postdated for June 15, 2009 and Taylor was

appointed as substitute trustee on June 10, 2009. The trial court found Taylor’s actions before her

appointment were ratified by her appointment, and there was no irregularity in the sale. Based on

Wilson and Chandler, we can not say the trial court acted without reference to any guiding rules or

principles in finding there was no irregularity in the sale. See Chandler, 89 S.W.2d at 254; Wilson,
236 S.W. at 760; see also Benser v. G.E. Capital Mortgage Servs., Inc., 05-93-00995, 1994 WL
156245, *4 (Tex. App.—Dallas Oct. 20, 1994, writ denied) (“when a party appoints the substitute

trustee after the substitute trustee posted the notices of foreclosure, his later acts under the

appointment ratify and affirm his prior acts as substitute trustee.”). We hold the trial court did not

abuse its discretion in denying the Bernals a temporary injunction.1 See Low, 221 S.W.3d at 619-20.


                                                                 Steven C. Hilbig, Justice


          1
          … Additionally, the Bernals did not present any evidence that the alleged irregularity caused or contributed
to the grossly inadequate sale price. See Musick, 531 S.W .2d at 587; Powell, 117 S.W .3d at 75; Sanders, 970 S.W .2d
at 726. The Bernals must show the irregularity in the sale contributed to the inadequate sale price in order for the sale
to be void. See Musick, 531 S.W .2d at 587; Powell, 117 S.W .3d at 75; Sanders, 970 S.W .2d at 726.

                                                           -5-